PER CURIAM.
This disciplinary proceeding by The Florida Bar against Kimberly V. Barenz, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and report of referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to Integration Rule of The Florida Bar 11.09(1) has been filed.
Having considered the pleadings and evidence, the referee found as fact each and every allegation recited in paragraphs 1 through 17 of the Complaint ánd recommended as follows:
With respect to Count I, I recommend that respondent be found guilty of violating Fla. Bar Integr. Rule, article XI, Rule 11.02(4).
With respect to Count II, I recommend that respondent be found guilty of violating Fla. Bar Integr. Rule, article XI, Rule 11.02(4)(c) and the Bylaws promulgated thereunder (article XI, par. 4(a) prior to June 30, 1984 and par. 3(a)(iii) after June 30, 1984).
With respect to Count III, I recommend that respondent be found guilty of violating Fla. Bar Integr. Rule, article XI, Rule 11.02(4)(c) and the Bylaws promulgated thereunder (article XI, par. 2(f)).
With respect to Count IV, I recommend that respondent be found guilty of violating Disciplinary Rule 9.102(B)(3) and Fla. Bar Integr. Rule, article XI, Rule 11.02(4)(c) and the Bylaws promulgated thereunder (article XI, pars. 2(d) and 2(f)).
With respect to Count V, I recommend that respondent be found guilty of violating Fla. Bar Integr. Rule, article XI, Rule 11.02(4)(c) and the Bylaws promulgated thereunder (article XI, par. 3(d)).
With respect to Count VI, I recommend that respondent be found guilty of violating Disciplinary Rule 9-102(A) of the Code of Professional Responsibility.
With respect to Count VII, I recommend that respondent be found guilty of violating Disciplinary Rule 3-104(C) of the Code of Professional Responsibility.
The referee recommends that respondent be suspended from The Florida Bar for a period of thirty (30) days.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, Kimberly Bar-enz, is hereby suspended from The Florida Bar for a period of thirty (30) days effective November 11, 1985, thereby giving her thirty (30) days to close out her practice and take the necessary steps to protect her clients. Respondent shall accept no new clients as of this date.
Judgment for costs in the amount of $2,427.74 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.